      Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




                             )
In the Matter of the         )
Federal Bureau of Prisons’   )
Execution Protocol Cases     )
                                              Case No. 19-mc-0145 (TSC)
                             )
LEAD CASE: Roane et al. v.   )
Barr                         )
                             )
                             )
THIS DOCUMENT                )
RELATES TO:                  )
                             )
ALL CASES



   REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
  JUDGMENT AND PERMANENT INJUNCTION ON APA CLAIM CONCERNING
   DEFENDANTS’ VIOLATIONS OF THE FOOD, DRUG AND COSMETIC ACT
           Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 2 of 22




                                                     TABLE OF CONTENTS

Reply argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I.         Plaintiffs are entitled to summary judgment on Claim XI. . . . . . . . . . . . . . . . . . . . . . . . . . 1

II.        The Court should permanently enjoin Defendants from executing
           Plaintiffs in a manner that violates the FDCA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

           A.         Plaintiffs need not establish an Eighth Amendment violation in order to
                      show irreparable harm that justifies a permanent injunction. . . . . . . . . . . . . . . . . . 1

           B.         The excruciating physical harm identified by Plaintiffs relates directly to
                      Defendants’ unlawful conduct, which omits clinical oversight from the
                      process of dispensing a prescription-only drug. . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

           C.         Defendants’ dispute of the harm is irrelevant to the appropriateness of
                      an injunction.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

           D.         Defendants’ laboratory results do not diminish the need for a permanent
                      injunction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

           E.         The balance of equities supports a permanent injunction. . . . . . . . . . . . . . . . . . . . 8

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9




                                                                        i
           Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 3 of 22




                                                TABLE OF AUTHORITIES

Cases

Al-Joudi v. Bush, 406 F. Supp. 2d 13 (D.D.C. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Athenex Inc. v. Azar, 397 F. Supp. 3d 56 (D.D.C. 2019).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Banks v. Booth, No. 20-CV-849(CKK), 2020 WL 1914896 (D.D.C. Apr. 19, 2020).. . . . . . . . . . 5

Barr v. Lee, No. 20A8, 2020 WL 3964985 (U.S. July 14, 2020).. . . . . . . . . . . . . . . . . . . . . . . . . . 1

Bell Helicopter Textron Inc. v. Airbus Helicopters, 78 F. Supp. 3d 253 (D.D.C. 2015).. . . . . . 2, 6

Bucklew v. Precythe, 139 S. Ct. 1112 (2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Cook v. FDA, 733 F.3d 1 (D.C. Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Doe v. Mattis, 928 F.3d 1 (D.C. Cir. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 6, 7

Durr v. Strickland, No. 10-cv-288, 2010 WL 1610592 (S.D. Ohio Apr. 15, 2010). . . . . . . . . . . . 4

Edmo v. Corizon, Inc., 935 F.3d 757 (9th Cir. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Innovation Law Lab v. Wolf, 951 F.3d 1073 (9th Cir. 2020).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

National Ass’n of Farmworkers Orgs. v. Marshall, 628 F.2d 604 (D.C. Cir. 1980).. . . . . . . . . . . 2

Ringo v. Lombardi, No. 09-cv-4095, 2009 WL 1406980 (W.D. Mo. May 19, 2009).. . . . . . . . 4, 5

Ringo v. Lombardi, No. 09-cv-4095, 2010 WL 4103201 (W.D. Mo. Oct. 18, 2010). . . . . . . . . . . 4

United States v. Smith, 573 F.3d 639 (8th Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

United Steel v. Mine Safety & Health Admin., 925 F.3d 1279 (D.C. Cir. 2019). . . . . . . . . . . . . . . 2


Statutes

5 U.S.C. § 706(2)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

21 U.S.C. § 353(b)(1)(B). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

                                                                     ii
           Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 4 of 22




21 U.S.C. § 353b(a)(2)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

21 U.S.C. § 353b(d)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




                                                                    iii
        Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 5 of 22




                                         REPLY ARGUMENT

I.      PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT ON CLAIM XI 1

        In opposing summary judgment, Defendants seek to relitigate issues they have already lost.

Defendants contend that the FDCA does not apply to execution drugs, that the Office of Legal

Counsel’s memorandum to that effect somehow trumps the D.C. Circuit’s precedent in Cook v.

FDA, 733 F.3d 1 (D.C. Cir. 2013), that Plaintiffs cannot privately “enforce” the FDCA even though

they seek to redress the Government’s statutory violations through the APA, and that the Supreme

Court’s unreasoned vacatur signals rejection of the claim. Opp. at 1, 11-19, 25. But the mere

rehashing of earlier arguments provides no reason for the Court to change its rejection of them.

See ECF No. 213 at 6-10; ECF No. 145 at 10, 12-13. Plaintiffs remain entitled to summary

judgment.

II.     THE COURT SHOULD PERMANENTLY ENJOIN DEFENDANTS FROM
        EXECUTING PLAINTIFFS IN A MANNER THAT VIOLATES THE FDCA
        Defendants misrepresent the harm stemming from their violation of the FDCA, and with

it, the considerations that govern the grant of a permanent injunction. Those considerations

continue to justify injunctive relief.

A.      Plaintiffs need not establish an Eighth Amendment violation in order to show
        irreparable harm that justifies a permanent injunction

        Citing Barr v. Lee, No. 20A8, 2020 WL 3964985 (U.S. July 14, 2020), and Bucklew v.

Precythe, 139 S. Ct. 1112 (2019), Defendants argue that an injunction is improper because courts

have repeatedly upheld pentobarbital protocols against Eighth Amendment challenges. Opp. at 22.

But the present claim is not an Eighth Amendment claim. Relief under the APA does not require

an unconstitutional level of harm, because the APA is not concerned with constitutional injuries




1
 With respect to Plaintiff LeCroy, this Motion relates to Count IV of his Amended Complaint
(ECF No. 245), which mirrors Count XI of the Amended Complaint filed by the other Plaintiffs.


                                                1
        Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 6 of 22




alone. See, e.g., National Ass’n of Farmworkers Orgs. v. Marshall, 628 F.2d 604, 613-14 (D.C.

Cir. 1980) (risks to children from pesticide exposure). Plaintiffs need only demonstrate a likelihood

of irreparable harm, not a certainty of cruel and unusual punishment. See Doe v. Mattis, 928 F.3d

1, 7 (D.C. Cir. 2019); accord, e.g., Bell Helicopter Textron Inc. v. Airbus Helicopters, 78 F. Supp.

3d 253, 274 (D.D.C. 2015) (“meaningful risk of reputational harm” from future patent

infringements).

       There is no reason to elevate the standard for an injunction in an APA case simply because

an APA claim is asserted alongside an Eighth Amendment claim or is brought by a prisoner

threatened with execution. To the contrary, the APA provides that a reviewing court “shall … hold

unlawful and set aside” agency action found to be “not in accordance with law.” 5 U.S.C. §

706(2)(A) (emphases added). The APA reflects a “presumption” that an unlawful agency action

“should be set aside in its entirety.” Innovation Law Lab v. Wolf, 951 F.3d 1073, 1094 (9th Cir.

2020); see also United Steel v. Mine Safety & Health Admin., 925 F.3d 1279, 1287 (D.C. Cir.

2019) (“The ordinary practice is to vacate unlawful agency action.”). Defendants seek to insulate

their illegal protocol under a heightened standard of harm, even though no authority supports such

a heightened standard.

       Continuing their Eighth Amendment theme, Defendants argue that their pentobarbital

executions have proceeded “without incident” or without outward signs of the prisoner’s suffering.

Opp. at 3, 22, 24-25, 30. Defendants’ argument fails on its own terms. The scientific evidence of

record is that pentobarbital inhibits the prisoner’s responsiveness to pain, and not the ability to

experience such pain while still conscious. See Van Norman Decl. (ECF No. 24) at 13 (noting that

“authoritative publications” now describe barbiturates as producing “unresponsiveness” rather

than “unconsciousness”). It is no surprise that the prisoners have been unresponsive during the

execution process, because that is the effect barbiturates have. Id. Having suppressed the prisoners’



                                                 2
        Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 7 of 22




response to pain, Defendants cannot meritoriously cite the absence of a response to show the

absence of pain.

B.     The excruciating physical harm identified by Plaintiffs relates directly to Defendants’
       unlawful conduct, which omits clinical oversight from the process of dispensing a
       prescription-only drug

       Defendants insist that their violations of the FDCA do not actually harm Plaintiffs. They

argue that pentobarbital carries the same risk of pain whether prescribed or unprescribed, and so

Plaintiffs cannot show harm from the absence of a prescription, and Defendants would not

diminish that harm by furnishing one. See Opp. at 2, 20-22, 28. Defendants misstate the harm

underlying Plaintiffs’ claim. The harm is not merely that the pentobarbital to be administered into

a prisoner lacks a piece of paper. Rather, it is the lack of FDCA-required clinical oversight that

would require pentobarbital to be administered in a manner (including in combination with other

drugs) that minimizes the well-documented risk of suffering from the conscious experience of

flash pulmonary edema.

       When a prescription-only drug carries risks of adverse physical effects, physicians

routinely address those risks by prescribing other drugs to minimize or treat them. For example,

menopausal women who are prescribed estrogen replacement therapy are generally prescribed

progesterone in order to reduce the risk of endometrial cancer from estrogen alone. 2 A leukemia

patient might be prescribed a “red cell growth factor” to counteract the tendency of many

anticancer drugs to cause anemia. 3 And a physician who treats an HIV-infected individual with

antiretroviral therapy “may prescribe medicines to reduce or eliminate side effects” such as fatigue,


2
  See Mayo Clinic, Hormone Therapy: Is It Right for You? (June 9, 2020), available at
https://www.mayoclinic.org/diseases-conditions/menopause/in-depth/hormone-therapy/art-
20046372#:~:text=If%20you%20haven't%20had,the%20risk%20of%20endometrial%20cancer.
3
  See Leukemia & Lymphoma Society, Understanding Side Effects of Drug Therapy 18 (2013),
available                                                                                 at
https://www.lls.org/sites/default/files/file_assets/PS43_Understanding%20Side%20Effects%20of
%20Drug%20Therapy_6_16_reprint.pdf.


                                                 3
        Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 8 of 22




dizziness, and gastrointestinal problems. 4 In each instance an otherwise dangerous drug is

available by prescription only, and an informed clinician limits the danger by prescribing another

drug to counteract it. Defendants’ prescription-free protocol permits no such guidance, and thus

puts Plaintiffs at risk for avoidable and unnecessary suffering.

       Defendants nevertheless urge that pentobarbital is the only relevant drug, and that Plaintiffs

cannot base their showing of harm on the capacity of an opiate to diminish the hazards of

pentobarbital, or on a clinician’s ability to require such diminishment as an informed prescriptive

act. See Opp. at 28. This argument, too, misstates the harm involved. Defendants simply assume

that a clinician, following “prevailing medical standards” and “generally accepted practices” –

United States v. Smith, 573 F.3d 639, 652-53 (8th Cir. 2009) – would necessarily prescribe the

Defendants’ same choice of execution drugs: pentobarbital alone. The harm to Plaintiffs is not

Defendants’ choice of pentobarbital itself, but rather, the dubious exercise of that choice without

the informed clinical oversight that limits and channels the dispensing and administration of

prescription-only drugs. See 21 U.S.C. § 353(b)(1)(B).

       Equally unhelpful is Defendants’ citation of three unpublished declaratory-judgment cases,

for which Defendants urge the principle that “a statutory violation, standing alone, is not per se

irreparable harm.” Opp. at 21 (citing Ringo v. Lombardi, No. 09-cv-4095, 2009 WL 1406980

(W.D. Mo. May 19, 2009); Ringo v. Lombardi, No. 09-cv-4095, 2010 WL 4103201 (W.D. Mo.

Oct. 18, 2010); and Durr v. Strickland, No. 10-cv-288, 2010 WL 1610592 (S.D. Ohio Apr. 15,

2010)). To be clear, Plaintiffs do not seek an injunction on a statutory violation alone. Rather, they

have documented a medical risk that each prisoner will suffer an excruciating death by

experiencing acute pulmonary edema while still conscious, a specific medical remedy of



4
  See Minority HIV/AIDS Fund, HIV Treatment Overview (March 29, 2019), available at
https://www.hiv.gov/hiv-basics/staying-in-hiv-care/hiv-treatment/hiv-treatment-overview.


                                                  4
        Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 9 of 22




administering an opioid or other analgesic beforehand, and Defendants’ deliberate avoidance of

the medical oversight required by the FDCA. No such record was developed or described in the

cases Defendants cite, which is why it was “uncertain” in those cases how compliance with the

FDCA would “impact the inmate’s execution.” Opp. at 22 (quoting Ringo, 2009 WL 1406980, at

*3).

C.     Defendants’ dispute of the harm is irrelevant to the appropriateness of an injunction

       Defendants do not counter Plaintiffs’ showing that a documented risk of future medical

harm will support an injunction. See Motion (ECF No. 236) at 11, and cases cited. They

nevertheless offer two additional expert declarations in order to “dispute” Plaintiffs’ factual

showing of harm, and they urge the Court to conduct an evidentiary hearing and resolve that

evidentiary dispute before “crediting” Plaintiffs’ evidence and granting an injunction. See Opp. at

3, 10, 23-30.

       The Government’s purported factual “dispute” is not a material one. The Court already

understands, for example, that Dr. Antognini disagrees with Drs. Van Norman and Edgar on the

issue of whether pentobarbital will render the prisoner insensate before the onset of acute

pulmonary edema. See ECF No. 135 at 12 (“[T]he question of whether the 2019 Protocol is

significantly likely to cause serious pain turns on the narrower question of whether the

pentobarbital is likely to render inmates insensate or dead before they experience the symptoms of

pulmonary edema.”). That dispute does not prevent the Court from finding that Plaintiffs are being

subjected to a meaningful risk of excruciating pain rather than to a certainty of it. See Al-Joudi v.

Bush, 406 F. Supp. 2d 13, 20 (D.D.C. 2005) (irreparable harm is shown when “the movant’s health

is in imminent danger”); Banks v. Booth, ___ F. Supp. 3d ___, No. 20-CV-849(CKK), 2020 WL

1914896, at *11 (D.D.C. Apr. 19, 2020) (“risk of contracting COVID-19”); Edmo v. Corizon, Inc.,

935 F.3d 757, 798 (9th Cir. 2019) (“risk of further attempts at self-castration, and possibly suicide”



                                                  5
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 10 of 22




unless transgender prisoner is provided gender confirmation surgery).

       The medical risk at issue here is that Dr. Van Norman and the authoritative “body of

anesthesia literature” from the last thirty years are correct in their assessment that pentobarbital

limits the subject’s responsiveness rather than consciousness, and that Dr. Antognini’s contrary

view is wrong. See ECF No. 24 at 13, 22-23, 28-29 (per Dr. Van Norman); ECF No. 117-1 at 3-4,

8-9 (same); Opp. at 24 (per Dr. Antognini, the prisoner will be “profoundly unconscious” and

“deeply anesthetized.”). The Court has already concluded that “Plaintiffs have the better of the

scientific evidence.” ECF No. 135 at 12. Plaintiffs have proffered substantial evidence that is in

itself sufficient for this Court to conclude that Plaintiffs remain subject to “a non-speculative risk

of future [medical] harm,” Bell Helicopter, 78 F. Supp. 3d at 274. 5

       Although Plaintiffs do not believe that an evidentiary hearing is necessary, they do not

oppose a hearing if the Court believes that one is required. In that event, Plaintiffs respectfully

request that the hearing take place expeditiously. Of particular importance here, Defendants have

already been found to be violating the FDCA, and yet it was only yesterday that they requested a

hearing and proffered new evidence in support of that request. Under the circumstances, Plaintiffs

urge the Court to preliminarily enjoin Defendants from carrying out the scheduled executions of

Plaintiff LeCroy (scheduled for September 22) and Plaintiff Vialva (scheduled for September 24),

if the hearing that Defendants have requested cannot be completed beforehand, and from setting

additional execution dates until that hearing has been completed. See Doe, 928 F.3d at 7 (same


5
  Defendants also suggest that pulmonary edema occurs post-mortem, according to Dr. Antognini.
See Opp. at 23. This contention is not medically plausible and, in any event, the purported
“dispute” does not eliminate the risk to Plaintiffs. See ECF No 117-1 at 10 (Dr. Van Norman
noting, contrary to Defendants’ latest submissions, that flash edema cannot be a post-mortem event
because flash edema “requires a beating heart to produce the pressure in the capillaries, and is
facilitated by spontaneous attempts to breathe against an obstructed airway, which also requires a
living subject”); Edgar Decl. (ECF No. 29-3), at 20 (“The presence of foam or froth in the airways
indicates the active mixing of edema fluid with air, a process that could only occur while the inmate
was still breathing[.]”).


                                                  6
        Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 11 of 22




relevant factors govern preliminary and permanent injunctions). At the very least, the Court cannot

deny injunctive relief to Plaintiffs without an evidentiary hearing, given the Government’s late-

breaking submission of new evidence.

D.      Defendants’ laboratory results do not diminish the need for a permanent injunction

        Seeking to obfuscate their disregard of the FDCA’s compounding restrictions, Defendants

point to the laboratory reports they recently added to the Administrative Record. See Opp. at 5-6,

28-29. Defendants argue that they will not administer pentobarbital unless it has passed “quality

assurance testing,” Opp. at 28, but these newly-disclosed testing documents do not provide the

assurances Defendants claim. For example, the Certificate of Analysis for the pentobarbital stored

at room temperature throughout the Government’s 365-day stability study shows that the drug was

sub-potent (below 92 percent) on days 92 (August 15, 2019) and 271 (February 10, 2020) of the

study, but somehow increased in purity in the intervening days and again on day 369 (May 18,

2020). AR 1140. The Certificate of Analysis for the pentobarbital stored at elevated temperature

documents four different points at which the drug was sub-potent (days 56, 92, 189, and 369). AR

1142.

        In all, the recently-disclosed laboratory reports show that the Defendants’ pentobarbital

failed potency testing on six different occasions. Those results were not shared with the Court or

Plaintiffs until they were added to the Administrative Record on September 7, 2020. See ECF No.

231. Only twelve days earlier, however, the Government assured the Court that its pentobarbital

had “met all quality assurance standards,” in response to Plaintiff Nelson’s argument that the

drug’s potency was not established because “there’s been no 365-day stability study.” Transcript

of Telephonic Status Conference (Aug. 28, 2020), at 4 (counsel for Nelson), 11 (counsel for

Defendants); see also id. at 16 (per Government counsel, “[T]he idea about there’s going to be

unstable or some sort of subpotent drug we think is unwarranted based on this record.”). At that



                                                7
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 12 of 22




point, the Government had possession of the laboratory reports from the stability study, which had

been completed three months earlier, on May 28, 2020. AR 1141-42, 1148-49; see also Conf. Tr.

at 16 (defense counsel stating that stability testing had been completed). A timely disclosure of the

laboratory results would have allowed Plaintiff Nelson to raise significant questions about the

potency and extended “beyond use date” of the pentobarbital, and it would have provided the Court

and Plaintiffs an opportunity to question Defendants about the sub-potency of the pentobarbital

throughout the stability study.

       It is of course problematic that the parties are arguing about laboratory results at all.

Congress has already determined that compounded drugs are unreliable and dangerous in

comparison to FDA-approved drugs, which is why the FDCA limits bulk compounding to drugs

for which the FDA has certified a shortage or clinical need, or to situations in which the an FDA-

approved drug has been altered for a particular patient. See 21 U.S.C. §§ 353b(a)(2)(A),

353b(d)(2). Those restrictions reflect Congress’s intent to “strengthen federal regulatory authority

over bulk compounders that produced drugs on a large scale that were not subject to the FDA’s

new-drug efficacy and safety standards.” Athenex, Inc. v. Azar, 397 F. Supp. 3d 56, 73 (D.D.C.

2019). Defendants ignore those restrictions at Plaintiffs’ legislatively-recognized peril.

E.     The balance of equities supports a permanent injunction

       Once again, Defendants invoke the public’s interest in prompt executions. Opp. at 31-32.

This time, they argue that equity would “abhor” the idea that pentobarbital executions should be

delayed “until the government could obtain a prescription.” Opp. at 32. But Defendants have been

on notice of the prescription violation for almost a year. See ECF Doc 26-1 (Honken Complaint,

filed Nov. 1, 2019), at 28-31. Since that time, Defendants have made no effort whatsoever to obtain

a prescription, let alone to modify their protocol so that a physician might issue one. If Defendants

were sincere in their belief that delay undermines the moral force of capital punishment – and that



                                                  8
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 13 of 22




prescription-based delays are especially abhorrent – then Defendants would comply with the law

in order to avoid such delay, or at least document their attempts at compliance. Now as before,

Defendants’ own conduct disserves the interest they claim to represent. See ECF No. 145 at 16

(Government’s delay “undermines its arguments regarding the urgency and weight” of its

professed interest in finality).

                                          CONCLUSION

        For all the foregoing reasons, Plaintiffs respectfully request that the Court grant their

motion for summary judgment on Claim XI and enter a permanent injunction barring Defendants

from executing Plaintiffs until such time as Defendants’ method of execution complies with the

Food, Drug and Cosmetic Act.




                                                  9
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 14 of 22




 Dated: September 15, 2020                    Respectfully submitted,


                                              /s/ Shawn Nolan
                                              Shawn Nolan, Chief, Capital Habeas Unit
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              (215) 928-0520
                                              shawn_nolan@fd.org


                                              Counsel for Plaintiff Jeffrey Paul



Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
scott_braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 15 of 22




Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson



Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle



Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 16 of 22




Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1350
Email - alentz@steptoe.com

Counsel for Plaintiff Orlando Hall


Michael F. Williams
Kirkland & Ellis LLP
1301 Pennsylvania Ave., NW
Washington, DC 20004
202-389-5123
Email - michael.williams@kirkland.com

Susan M. Otto
Federal Public Defender Organization
215 Dean A. McGee Avenue, Suite 109
Oklahoma City, OK 73102
405-609-5930
Email - susan_otto@fd.org

Counsel for Plaintiff Christopher Vialva
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 17 of 22




Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson



Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 18 of 22




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Plaintiff Bruce Webster


Matthew Lawry, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – matthew_lawry@fd.org

Counsel for Plaintiff Dustin Higgs



Gregory S. Smith (DC Bar #472802)
Law Offices of Gregory S. Smith
913 East Capitol Street, S.E.
Washington, D.C. 20003
Telephone: (202) 460-3381
Email: gregsmithlaw@verizon.net

John R. Martin (pro hac vice pending)
Martin Brothers P.C.
1099 St. Louis Place
Atlanta, GA 30306
Telephone: (404) 433-7446
Email: jack@martinbroslaw.com

Counsel for Plaintiff William LeCroy
       Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 19 of 22




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                        Donald P. Salzman
     Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 20 of 22




                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
     Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 21 of 22




Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000
Email: john.beck@hoganlovells.com         Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
Amelia J. Schmidt                         DORR LLP
KAISER DILLON, PLLC                       (212) 937-7294
(202) 869-1301                            Email: Alan.Schoenfeld@wilmerhale.com
      Case 1:19-mc-00145-TSC Document 248 Filed 09/15/20 Page 22 of 22




 Email: Aschmidt@kaiserdillon.com
                                        Kathryn Louise Clune
 Norman Anderson                        CROWELL & MORING LLP
 KAISER DILLON PLLC                     (202) 624-5116
 (202) 640-2850                         kclune@crowell.com
 nanderson@kaiserdillon.com
                                        Jennifer M. Moreno
 Jennifer Ying                          OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL         DEFENDER, DISTRICT OF ARIZONA
 LLP                                    (602) 382-2718
 (302) 658-9300                         Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                        Ginger Dawn Anders
 Andres C. Salinas                      MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1107
 DORR LLP                               Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Jonathan S. Meltzer
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               *Brendan Gants
 (212) 295-6513                         MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC           Timothy Kane
 DEFENDER                               FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                         OFFICE, EDPA
 Dale_Baich@fd.org                      (215) 928-0520
                                        Email: timothy_kane@fd.org


Dated: September 15, 2020           /s/ Shawn Nolan
                                    Shawn Nolan
                                    Chief, Capital Habeas Unit
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    (215) 928-0520
                                    shawn_nolan@fd.org
